DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 9-12, 14, 19-20 are objected to because of the following informalities:  
Claim 5, line 2: “fluid” should read --the fluid--
Claim 6, line 2: “fluid” should read --the fluid--
Claim 9, 
Line 4: “the individually-reactive segments” should read --the plurality of individually-reactive segments--
Line 6: “fluid” should read --the fluid--
Claim 10, line 3 “draw fluid” should read --draw the fluid--
Claim 11, line 3 (both occurrences): “fluid” should read --the fluid--
Claim 12, line 1: “one or more of the paddles” should read --the one or more of the paddles--
Claim 14, line 3: “repels fluid” should read --repels the fluid--
Claim 19, line 5: “a patient” should read --the patient--
Claim 20, 
Line 12: “mechanically responsive material” should read --the mechanically responsive material--
Line 14: “microneedles” should read --the plurality of microneedles--
Line 15: “fluid” should read --the fluid--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “stimulation” in line 3, but it is not clear if this stimulation is the same as, related to, or different from “a stimulus” of claim 1, line 10.  The relationships between these two recitations should be made clear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. 6334856) (cited by Applicant).
Regarding claim 1, Allen teaches insertable microneedle devices for transport of molecules, including drugs and biological molecules, across tissue that include a substrate; one or more microneedles, and a reservoir for delivery of drugs or collection of analyte, sensors, and/or microprocessors to control the interaction of the microneedles. (Col. 4, lines 26-30).
The substrate includes the base to which the microneedles are attached or integrally formed and may also be attached to a reservoir (i.e., a base defining at least one reservoir; at least one microneedle extending from the base). (Col. 4, lines 36-38).
The microneedles can have straight or tapered shafts and may be formed from flexible materials to allow the device to fit the contours of the biological barrier, such as the skin, vessel walls, or the eye, to which the device is applied. A flexible device will facilitate more consistent penetration during use, since penetration can be limited by deviations in the attachment surface (i.e., the at least one microneedle is insertable into tissue). (Col. 5, lines 27 and 67; Col. 6, lines 1-5).
The microneedles can be formed hollow, which means having one or more substantially annular bores or channels (i.e., inner lumen) through the interior of the microneedle structure, having a diameter sufficiently large to permit passage of fluid and/or solid materials through the microneedle (i.e., inner lumen that fluidly couples the at least one reservoir with the tissue). The annular bores may extend throughout all or a portion of the needle in the direction of the tip to the base, extending parallel to the direction of the needle or branching or exiting at a side of the needle, as appropriate. (Col. 5, lines 13-21).
The microneedle device also must be capable of transporting material out of or into the device and across the tissue barrier at a useful rate. (Col. 6, lines 54-55). In a preferred embodiment, a microprocessor (i.e., provides a stimulus to undergo one or more mechanical responses) is programmed to control a valve, thereby controlling the rate of delivery. (Col. 7, lines 19-21). These valves can be the type that are selectively and repeatedly opened and closed or they can be single-use types. For example, in a disposable, single-use drug delivery device, a fracturable barrier or one-way gate (i.e., a mechanically responsive material reactive to a stimulus to undergo one or more mechanical responses) may be installed in the device between the reservoir and the opening of the microneedles (i.e., disposed on an inner surface of the at least one microneedle, wherein the inner surface of the at least one microneedle defines the inner lumen of the at least one microneedle). When ready to use, the barrier can be broken or gate opened to permit flow through the microneedles (i.e., the mechanically responsive material is reactive to a stimulus to undergo one or more mechanical responses). (Col. 7, lines 48-55).
Regarding claim 2, Allen teaches in a preferred embodiment, a microprocessor (i.e., stimulation component) programmed to control a valve (e.g., one-way gate), thereby controlling the rate of delivery (i.e., stimulation component that is selectively activated to provide the stimulus to the mechanically responsive material). (Col. 7, lines 19-21).
Regarding claim 3, Allen teaches that transportation of molecules through the microneedles can be controlled or monitored using valves, for example, a one-way gate, (i.e., mechanically responsive material), thereby controlling the rate at which the molecules flow from the reservoir through the microneedle and into the tissue (i.e., at least one mechanical response of the mechanically responsive material purges fluid from the inner lumen of the at least one microneedle). (Col. 7, lines 9-15).
Regarding claim 17, Allen teaches wherein the stimulus is a microprocessor programmed to control a valve. Valves used in the microneedle devices can be activated thermally, electrochemically, mechanically, or magnetically to selectively initiate, modulate, or stop the flow of molecules through the needles (i.e., stimulus comprises one or more of heat, electricity, electromagnetic radiation, and one or more acoustic waves). (Col. 7, lines 47-48, lines 55-58).
Regarding claim 19, Allen discloses a method of inferring the physiological condition of a patient (i.e., transdermal transport/skin permeability), through a quantitative measurement of calcein permeability of human epidermis with and without inserted microneedle arrays (i.e., a method of inferring a physiological condition of a patient; placing an insertable device on or in a patient; collecting one or more fluid samples with the insertable device). (Figure 1; Col. 5, lines 27 and 67; Col. 6, lines 1-5). 
As previously discussed, Allen discloses applying stimulation via a microprocessor programmed to control a valve, for example, a one-way gate, (i.e., mechanically responsive material), thereby controlling the rate of delivery (i.e., the mechanically responsive material is reactive to a stimulus). (Col. 7, lines 19-21). These valves can be the type that are selectively and repeatedly opened and closed to selectively initiate (i.e., applying stimulation to mechanically responsive material), modulate, or stop the flow of molecules out of (i.e., withdrawing stimulation from mechanically responsive material) or into the device through the microneedles.
As previously discussed, the microneedles can be formed hollow, which means having one or more substantially annular bores or channels (i.e., inner lumen) through the interior of the microneedle structure, having a diameter sufficiently large to permit passage of fluid and/or solid materials through the microneedle (i.e., within an inner lumen of one or more microneedles of the wearable or insertable device to induce a first mechanical response in the mechanically- responsive material.). 
Regarding claim 20, Allen, as previously discussed, teaches an insertable microneedle device for transport of molecules, across tissue that include a substrate, one or more microneedles, and a reservoir for delivery of drugs or collection of analyte, sensors, and/or microprocessors to control the interaction of the microneedles. (Col. 4, lines 26-30).
The substrate includes the base to which the microneedles are attached or integrally formed and may also be attached to a reservoir (i.e., a base defining at least one reservoir; a plurality of microneedles extending from the base). (Col. 4, lines 36-38).
The microneedles can have straight or tapered shafts and may be formed from flexible materials to allow the device to fit the contours of the biological barrier, such as the skin, vessel walls, or the eye, to which the device is applied. A flexible device will facilitate more consistent penetration during use, since penetration can be limited by deviations in the attachment surface (i.e., each microneedle of the plurality of microneedles is insertable into tissue). (Col. 5, lines 27 and 67; Col. 6, lines 1-5).
The microneedles can be formed hollow, which means having one or more substantially annular bores or channels (i.e., inner lumen) through the interior of the microneedle structure, having a diameter sufficiently large to permit passage of fluid and/or solid materials through the microneedle (i.e., inner lumen that fluidly couples the at least one reservoir with the tissue). The annular bores may extend throughout all or a portion of the needle in the direction of the tip to the base, extending parallel to the direction of the needle or branching or exiting at a side of the needle, as appropriate. (Col. 5, lines 13-21).
In a preferred embodiment, a microprocessor (i.e., stimulus) is programmed to control a valve (i.e., mechanically responsive material), thereby controlling the rate of delivery (i.e., the mechanically responsive material is reactive to a stimulus). (Col. 7, lines 19-21). These valves can be the type that are selectively and repeatedly opened and closed or they can be single-use types. For example, in a disposable, single-use drug delivery device, a fracturable barrier or one-way gate may be installed in the device between the reservoir and the opening of the microneedles (i.e., mechanically responsive material deposited on inner surfaces of the plurality of microneedles, wherein the inner surfaces of the plurality of microneedles define the inner lumens of the plurality of microneedles). 
Allen further teaches microprocessor(s) (i.e., a plurality of stimulation components), programmed to control valve(s), thereby controlling the rate of delivery of one or more microneedles (i.e., a plurality of stimulation components that are selectively operable to provide the stimulus to mechanically responsive material of two or more subsets of the plurality of microneedles). (Col. 7, lines 13-21).
Allen teaches that valves can be the type that are selectively and repeatedly opened and closed, to selectively initiate, modulate, or stop the flow of molecules out of or into the device through the microneedles (i.e., wherein a first mechanical response of the mechanically responsive material purges fluid from the inner lumens of at least one of the two or more subsets of microneedles, and a second mechanical response of the mechanically responsive material draws fluid into the inner lumens of at least one of the two or more subsets). (Col. 7, lines 47-50; Col. 16, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 under an optimization rationale.
Regarding claim 4, Allen discloses that there can be combinations of valves, pumps, sensors, actuators, and microprocessors to control the rate of delivery from the reservoir through the microneedle and into the tissue. (Col. 7, lines 9-21). 
As a result, it would have been obvious to use a valve in conjunction with the fracturable barrier or one-way gate since Allen suggests such a combination and it can better control flow.  The placements of the flow control components are suggested by Allen to be subject to optimization since Allen teaches flexibility when using combinations of flow control components.  As such, the placements of the flow control components are results-effective variables that would have been optimized through routine experimentation based on the desired flow control characteristics.  It would have been obvious to one of ordinary skill in the art to select the placement of the flow control components so as to obtain the desired flow control characteristics.
Regarding claims 5-7, Allen teaches that valves can be the type that are selectively and repeatedly opened and closed, to selectively initiate, modulate, or stop the flow of molecules out of or into the device through the microneedles (i.e., the valve is closable such that the at least one mechanical response of the mechanically responsive material purges fluid from the inner lumen into the tissue; the valve is openable such that the at least one mechanical response of the mechanically responsive material purges fluid from the inner lumen into the at least one reservoir; at least one of the one or more mechanical responses of the mechanically responsive material draws fluid into the inner lumen of the at least one microneedle). (Col. 7, lines 47-50; Col. 16, lines 1-3).
Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Willis (WO 00/48669).
Regarding claim 8, Allen teaches all of the elements of the claimed invention except “wherein a first mechanical response of the one or more mechanical responses comprises expansion of the mechanically-responsive material and a second mechanical response of the one or more mechanical responses comprises contraction of the mechanically-responsive material.”
Willis, in a related field of endeavor, teaches (Figure 2) a device (10) enabling controlled release of substances having a microporous needle, including pores (14) and includes a reservoir (16) that is in fluid communication with member (13). Figures 3A-3C show cross-sectional views of member having a pore (14) with an electroactive polymer (20) (i.e., mechanically responsive material) (Page 7, lines 10-16). Any movement of molecules/agents through the microneedle can be controlled in part by the electroactive polymer that is applied to the member via electromechanical pump that, when activated, forces the agent through the open pore and into the outer solution. (Page 8, lines 19-21; Page 24, lines 25-26).
In some embodiments, to maintain electrical neutrality, counter ions and associated water molecules within the surrounding electrolyte solution can move into the electroactive polymer network. This can cause the electroactive polymer network to swell (i.e., a first mechanical response of the one or more mechanical responses comprises expansion of the mechanically-responsive material), which can reduce the ability of a material, e.g., a therapeutic agent, to pass through the pores. This process can be at least partially reversible. That is, if the voltage is reversed and the state of charge on the electroactive polymer is brought back toward the state of charge on the electroactive polymer in its prior state, water and counter ions can move out of the electroactive polymer and back into the electrolyte solution. This can cause the electroactive polymer network to shrink (i.e., a second mechanical response of the one or more mechanical responses comprises contraction of the mechanically-responsive material), which can increase the ability of a material, e.g., a therapeutic agent, to pass through the pores. (Page 12, lines 15-24).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide “wherein a first mechanical response of the one or more mechanical responses comprises expansion of the mechanically-responsive material and a second mechanical response of the one or more mechanical responses comprises contraction of the mechanically-responsive material” of Willis. Doing so advantageously provides for controlled delivery of therapeutic agents in a patient's plasma within a safe and effective range. (Page 5, lines 24-26; Page 7, line 31-32).
Regarding claim 9, Willis teaches as previously discussed, member having a pore (14) with an electroactive polymer (20) (i.e., mechanically responsive material) (Page 7, lines 10-16). Willis illustrates (Figures 3A-3C) that an electroactive polymer (20) is divided into a plurality of individually-reactive segments that are arranged along a length of the microneedle. 
As previously discussed, any movement of molecules/agents through the microneedle can be controlled in part by the electroactive polymer that is applied to the member via electromechanical pump that, when activated, forces the agent through the open pore and into the outer solution. (Page 8, lines 19-21; Page 24, lines 25-26). To maintain electrical neutrality, a voltage may be applied (or reversed) (i.e., stimulation in a predetermined sequence), causing counter ions and associated water molecules within the surrounding electrolyte solution to move into (or out of) the electroactive polymer network and causing the electroactive polymer network to swell (or shrink) (i.e., causing the individually-reactive segments to expand in accordance with the predetermined sequence to purge fluid from, or draw fluid into, the inner lumen). (Page 12, lines 15-23).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide “wherein the mechanically responsive material is divided into a plurality of individually-reactive segments that are arranged along a length of the at least one microneedle, wherein stimulation of the plurality of individually-reactive segments in a predetermined sequence causes the individually-reactive segments to expand in accordance with the predetermined sequence to purge fluid from, or draw fluid into, the inner lumen.” of Willis. Doing so advantageously provides for controlled delivery of therapeutic agents in a patient's plasma within a safe and effective range. (Page 5, lines 24-26; Page 7, line 31-32).
Regarding claim 15, Willis teaches, as previously discussed, wherein the mechanically-responsive material is constructed with electroactive polymer. (Page 1, lines 31-34; Page 2, lines 5-9).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide “wherein the mechanically-responsive material is constructed with electroactive polymer” of Willis. Doing so advantageously provides for controlled delivery of therapeutic agents in a patient's plasma within a safe and effective range. (Page 5, lines 24-26; Page 7, line 31-32).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hewitt (U.S. Patent No. 20130144223).
Regarding claims 10-13, Allen teaches all of the elements of the claimed invention except “wherein the mechanically-responsive material comprises one or more paddles that extend from the inner surface into the inner lumen, wherein the one or more paddles are operable to purge fluid from, or draw fluid into, the inner lumen; wherein the one or more paddles comprise a plurality of individually-operably paddles that are operably in a predetermined sequence to purge fluid from, or draw fluid into, the inner lumen; wherein one or more of the paddles are operable as a valve to selectively open and close the inner lumen; wherein at least one given paddle of the one or more paddles includes a folding actuator (982) that is operable to fold the given paddle upon itself”.
Hewitt, in a related field of endeavor, teaches (Figures 1 and 2) microcatheter (105) (i.e., microneedle) that includes a tubular body (110) having a lumen and a distal region (115). The tubular body includes a plurality of ports at its distal region. A port extends from internal to the lumen to the outside of the tubular body to allow release of a fluid contained inside the lumen; in some examples, the device is a microcatheter that includes a plurality of independently gatable microvalves (i.e., one or more paddles). A gatable microvalve (120) is controllable, or gated, by a stimulus in order to provide and to prevent fluidic transfer through a port (i.e., wherein the mechanically-responsive material comprises one or more paddles that extend from the inner surface into the inner lumen, wherein the one or more paddles are operable to purge fluid from, or draw fluid into, the inner lumen). (Paragraph [0014]).
In one embodiment, the microcatheter (205) can be implantable into neural tissue and can include a plurality of ports through which the therapeutic agent may be selectively released to the neural tissue. The microcatheter includes a plurality of microvalves (i.e., one or more paddles) that are individually controllable to provide fluid transfer to a tissue target. The system also includes a control system or control subsystem to provide independent control of the microvalves. The microvalves are gatable in that they can be individually controlled to open and close to provide fluidic transfer and prevent fluidic transfer (i.e., wherein the one or more paddles comprise a plurality of individually-operably paddles that are operably in a predetermined sequence to purge fluid from, or draw fluid into, the inner lumen; wherein one or more of the paddles are operable as a valve to selectively open and close the inner lumen). (Paragraphs [0015], [0022]).
Figures 3A and 3B show an example of a gatable microvalve. The microvalve includes a movable valve flap that covers a corresponding port in a wall of the tubular body that forms the lumen and may further include a valve actuator (i.e., folding actuator) that selectively deflects the flap valve from the closed mode to the open mode (i.e., wherein at least one given paddle of the one or more paddles includes a folding actuator (982) that is operable to fold the given paddle upon itself). (Paragraphs [0018]-[0019]).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide that “the mechanically-responsive material comprises one or more paddles that extend from the inner surface into the inner lumen, wherein the one or more paddles are operable to purge fluid from, or draw fluid into, the inner lumen; wherein the one or more paddles comprise a plurality of individually-operably paddles that are operably in a predetermined sequence to purge fluid from, or draw fluid into, the inner lumen; wherein one or more of the paddles are operable as a valve to selectively open and close the inner lumen; wherein at least one given paddle of the one or more paddles includes a folding actuator (982) that is operable to fold the given paddle upon itself” of Hewitt. Doing so advantageously provides consistent, predictable and controllable flow rates of the therapeutic agent, for acute and/or chronic use applications. (Paragraph [0017]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Stiene (WO 02/49507).
Regarding claim 14, Allen teaches all of the elements of the claimed invention except “wherein the mechanically-responsive material is transitionable between a hydrophilic state in which the mechanically-responsive material attracts fluid, and a hydrophobic state in which the mechanically-responsive material repels fluid.”
Stiene, in a related field of endeavor, teaches (Figure 1) a glucose sensor that uses a microneedle (4) that penetrate the skin to draw out interstitial fluid. (Abstract). In certain embodiments the flow control means comprises a hydrophobic gate (i.e., mechanically responsive material) situated within a hydrophilic channel such that the flow of fluid is interrupted. (Page 13, lines 6-8).The microchannel and penetration member may be coated with a hydrophilic material such as a heparin attached to the inner surface such that during use it will not diffuse away (i.e., attracts fluid). (Page 27, lines 16-19). Hydrophobic gates may be used to control the flow of fluid within a single microchannel or may be used to switch or redirect flow from one microchannel to another, e.g., preventing the flow of fluid by capillary action along the microchannel (i.e., repels fluid). (Page 29, lines 4-6). By changing the hydrophobic nature of the gate, i.e., by making the hydrophobic region more hydrophilic, fluid may then be allowed to flow along the channel (i.e., wherein the mechanically-responsive material is transitionable between a hydrophilic state in which the mechanically-responsive material attracts fluid, and a hydrophobic state in which the mechanically-responsive material repels fluid). (Page 13, lines 11-22).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide “wherein the mechanically-responsive material is transitionable between a hydrophilic state in which the mechanically-responsive material attracts fluid, and a hydrophobic state in which the mechanically-responsive material repels fluid” of Stiene. Doing so provides suitable flow controls means for influencing the flow of fluid within a conduit/microchannel. (Page 12, lines 34-36, Page 13, lines 1-5).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Bernstein (CA 2833175).
Regarding claim 16, Allen teaches all of the elements of the claimed invention except “wherein the mechanically responsive material is constructed with shape-memory polymer or with light-activated liquid crystal networks.”
Bernstein, in a related field of endeavor, teaches devices and methods for receiving blood from a subject, e.g., from the skin, using devices including a substance transfer component (e.g., microneedles). (Abstract).
 In one embodiment, the device contains a self-contained vacuum source that can form a pressure differential associated with a pressure regulator. One category of self-contained vacuum or pressure regulators of the invention includes self-contained assisted regulators (i.e., mechanically responsive material). These are regulators that, upon actuation, a vacuum or pressure associated with the device is formed where the force that pressurizes or evacuates a chamber is not the same as the actuation force.  Examples of self-contained assisted regulators include release of a shape-memory material or expandable material upon actuation (i.e., the mechanically responsive material is constructed with shape-memory polymer or with light-activated liquid crystal networks). (Page 34, lines 7-8; lines 17-24).  
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide that “the mechanically responsive material is constructed with shape-memory polymer” of Bernstein. Doing so provides a material that can be easily shaped, compressed, or wound to thereby mechanically creating a vacuum. (Page 32, lines 26-26-31).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Black (U.S. Patent No. 20120245445) (cited by Applicant).
Regarding claim 18, Allen teaches all of the elements of the claimed invention except “wherein the stimulus comprises a magnetic field.”
Black, in a related field of endeavor, teaches a fluid sampling system which includes a polymeric support and an array of polymeric microneedles coupled to the support. (Abstract). Referring to Figure 15, a controllable electronic driver, which can be an electromagnetic driver (i.e., stimulus), can be used to drive the microneedle (14). The electromagnetic driver generally includes any device that moves or drives the microneedle under an electrically or magnetically induced force. In one embodiment, the electromagnetic driver has a magnetically permeable flag attached at the proximal or drive end and a stationary part comprising a stationary housing assembly with electric field coils arranged so that they produce a balanced field at the flag to reduce or eliminate any net lateral force on the flag. The electric field coils are generally one or more metal coils, which generate a magnetic field when electric current passes through the coil (i.e., wherein the stimulus comprises a magnetic field). (Paragraphs [0166], [0168]).
As a result, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified Allen to provide “wherein the stimulus comprises a magnetic field” of Black. Doing so produces an alternative mode of fluid displacement that can be balanced to reduce or eliminate any net lateral force the microneedle. (Paragraphs [0137], [0168]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        7/28/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791